Citation Nr: 0619907	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection a low back 
condition and a bilateral hip condition.  The Board remanded 
the case in February 2005 to obtain additional evidence.  
That evidence has been obtained, and the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's low back disorder was first diagnosed many 
years after service and has not been medically linked by 
competent evidence to service.

3.  The veteran's bilateral hip disorder was first diagnosed 
many years after service and has not been medically linked be 
competent evidence to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

2.  A bilateral hip disorder was not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disorder and a bilateral hip disorder.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

An April 2002 letter by the RO and a March 2005 letter by the 
Appeals Management Center (AMC) fully satisfy the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  These letters informed the veteran that additional 
information or evidence was needed to support his claims for 
service connection, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II). 

The Board notes that these letters did not notify the veteran 
of the type of evidence necessary to establish a disability 
rating or an effective date if service connection was 
eventually granted for either claim.  However, since the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Hence, no further notice is 
needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  After the Board remanded 
the case in an attempt to obtain all outstanding medical 
records, the veteran responded that all treatment for his 
back and hips was at the Saginaw VA Medical Center.  The RO 
has since obtained those records.  The veteran was also 
afforded a VA examination in August 2005 to determine whether 
his low back and bilateral hip disorders were incurred in 
service.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA.

II.  Service Connection for 
Low Back and Bilateral Hip 
Disorders

The veteran claims that he currently suffers from a low back 
and bilateral hip disorders as a result of a hard landing 
during a parachute jump while in service.  However, a VA 
examiner reviewed the claims file and determined that the 
veteran's low back and hip disorders were not related to the 
parachute jump described by the veteran.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree (10 percent) within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309. 

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran satisfies the first element of a current 
disability involving his lower back and hips.  However, the 
veteran's claims fail because the preponderance of the 
evidence is against a finding of a nexus or relationship 
between his current disorders and his period of service. 

The veteran claims that he injured his lower back and hips in 
service as a result of a particularly hard landing during a 
parachute jump.  However, the veteran's service medical 
records make no reference to a back or hip injury.  Of 
particular relevance, a January 1946 separation examination 
report notes that no musculoskeletal defects were shown.  It 
thus appears from the veteran's service medical records that 
he did not sustain a back or hip injury in service. 

The veteran argues that an in-service injury to his back and 
hips must be presumed under the provisions of 38 U.S.C.A. 
§ 1154(b), which pertains to injuries alleged to have been 
incurred during combat.  For injuries alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof with respect to the issue of an 
in-service injury.  See Collette v. Brown, 82 F.3d 389 
(1996).  Specifically, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The veteran's DD Form 214 shows that he was awarded the 
Combat Infantryman's Badge, which constitutes evidence that 
he was involved in combat.  Further, the service records 
indicate that the veteran is in receipt of the Parachutist 
Badge although a WD AGO Form 100 indicates that the veteran 
served in the European Theater of Operations (ETO) during WW 
II for one year, eight months as a light truck driver making 
long and short hauls under combat conditions.  Nevertheless, 
the Board finds that 38 U.S.C.A. § 1154(b) does not apply to 
the veteran's alleged injury, because the veteran has 
reported that this injury occurred during a practice jump and 
not during combat.  In this regard, an October 2003 VA 
outpatient treatment record notes the veteran's history of 
joint pain in his lower extremities dating back to a practice 
jump in 1945 with the 82nd Airborne Division.  Since it does 
not appear that the veteran's alleged injury occurred during 
combat, the Board will not presume the occurrence of this 
injury based solely on the fact that he was awarded a combat 
medal.

The Board notes that the record also contains a December 1954 
statement from the veteran in which he swore that he 
sustained broken arches during a practice jump in France in 
which he landed on an artillery shell.  However, even 
assuming for discussion purposes that an in-service injury 
can be presumed under 38 C.F.R. § 1154(b), the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either a current 
disability or of a nexus to service, both of which generally 
require competent medical evidence.  See generally, Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  

In this case, the evidence does not establish a nexus between 
the veteran's current back and hip disorders, and service.  
The medical evidence shows that the veteran was first 
diagnosed with back and hips disorders many years after 
service, and that neither disorder has been medically linked 
by competent and persuasive medical evidence to service.  
This evidence includes service medical records, private 
treatment records, and a VA examination report.  

As noted, the veteran's service medical records make no 
reference to problems with his back or hips.  There is also 
no medical evidence of arthritis involving his back or hips 
during the one-year presumptive period after service.  

Indeed, the evidence shows that back and hip disorders were 
first identified many years after service.  A July 1984 
radiology report shows slightly narrowed joint spaces of both 
hips with marginal spurring.  Evidence of a previous lumbar 
laminectomy is also noted in this report.  As a result of the 
veteran's arthritis, the veteran underwent a left  total hip 
arthroplasty in February 1986 and a right total hip 
arthroplasty in March 1989 at Crittenton Hospital.  These 
records also make reference to two lumbar laminectomies in 
1985.  The Board notes, however, that none of these records 
contains a medical opinion concerning the etiology or date of 
onset of the veteran's back and hip disorders.  

VA outpatient treatment records dated from 2003 to 2005 were 
reviewed, several of which pertain to the veteran's back and 
hips disorders.  As noted, an October 2003 report notes the 
veteran's history of joint pain in his lower extremities 
dating back to a practice jump in 1945.  The veteran 
described jumping out of an airplane and experiencing a "Mae 
West," in which the lines go across the top of the parachute 
and prevents it from fully inflating.  As a result, he said 
he hit the ground much harder than intended and experienced 
severe pain in his feet.  He also said it felt as though his 
hips had gone up into his stomach.  However, because the VA 
clinician never offered an independent medical opinion 
confirming the veteran's self-reported history, this report 
does not constitute medical evidence of a nexus between the 
veteran's current back and hips disorders and service.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence.)

The only medical evidence in support of the veteran's claim 
is an opinion provided by F.M., M.D.  In an October 2001 
letter, Dr. F.M. noted the veteran's history of having been a 
paratrooper in service.  Dr. F.M. then provided the following 
opinion: "I suspect the impact of his landings may have been 
a contributing factor to the degenerative process within his 
hips and low back."  The Board notes that this opinion 
appears to suggest a nexus between the veteran's back and hip 
disorders and his period of service.  However, two 
deficiencies with this opinion limit its probative value.  

First, the phrase "may have been a contributing factor" 
constitutes speculation concerning the etiology of the 
veteran's back and hip disorders.  The law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).

The second deficiency with this opinion is that there is no 
indication Dr. F.M. reviewed the veteran's claims file.  In 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  In light of 
this case law, Dr. F.M.'s opinion is of little probative 
value.

In contrast, a VA examiner in August 2005 reviewed the claims 
file (including Dr. F.M.'s letter), examined the veteran, and 
specifically determined that "the currently diagnosed lower 
back condition as well as bilateral hip condition, are not 
casually related or etiologically related to the service."  
The examiner based his opinion on the fact that the veteran 
only had one jump in which he injured his feet although he 
noted the veteran's reported history of having been a 
paratrooper in service, and that he was able to walk around 
and did not have any complaints concerning his back and hips 
while in service.  Another rationale for his opinion is that 
the veteran was noted to be overweight and a diabetic, both 
of which are conditions consistent with degenerative changes. 

Since the VA examiner's opinion is based on a review of the 
claims file and supported by sound rationale, it is to be 
afforded greater probative value than the speculative opinion 
provided by Dr. F.M., which was not based on a review of the 
claims file.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases).  Thus, the 
preponderance of the medical evidence is against a finding 
that the veteran's back and bilateral hip disorders are 
related to service.  

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, there is no evidence that the veteran is competent 
to offer an opinion concerning the etiology of his low back 
and bilateral hip disorders.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  Therefore, his lay statements have no probative 
value in this regard.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection for low back and bilateral hip disorders.  Hence, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
38 U.S.C.A § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral hip disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


